--------------------------------------------------------------------------------

Exhibit 10.2
 
M-WAVE, INC.


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made by and between M-Wave, Inc.,
(the “Company”), and Jim Mayer, doing business as Smallcap Advisory Services
LLC, at the address set forth on the signature page hereto (collectively, the
“Consultant”).  This Agreement shall commence and become effective immediately
upon the Effective Date of the Separation Agreement (as defined in that
agreement) referenced under paragraph 13 below and subject to the terms and
conditions of the Separation Agreement (including paragraph 16 of that
agreement).  The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company and Consultant is
willing to perform such services, on terms set forth more fully below.  In
consideration of the mutual promises contained herein, the parties agree as
follows:


1.      SERVICES AND COMPENSATION


(a)           Consultant agrees to perform for the Company the services
(“Services”) described in Exhibit 1 attached hereto.


(b)           The Company agrees to pay Consultant the compensation set forth in
Exhibit 1 for the performance of the Services.


2.      CONFIDENTIALITY


(a)           Definition.  “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customers,
customer lists, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information disclosed by the
Company either directly or indirectly in writing, orally or by drawings or
inspection of parts or equipment.


(b)           Non-Use and Non-Disclosure.  Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party.  It is understood that said Confidential
Information shall remain the sole property of the Company.  Consultant further
agrees to take all reasonable precautions to prevent any unauthorized disclosure
of such Confidential Information including, but not limited to, having each
employee of Consultant, if any, with access to any Confidential Information,
execute a nondisclosure agreement containing provisions in the Company’s favor
identical to Section 2 of this Agreement.  Confidential Information does not
include information which: (i) is known to Consultant at the time of disclosure
to Consultant by the Company as evidenced by written records of Consultant; (ii)
has become publicly known and made generally available through no wrongful act
of Consultant; or (iii) has been rightfully received by Consultant from a third
party who is authorized to make such disclosure.  Without the Company’s prior
written approval, Consultant will not directly or indirectly disclose to anyone
the existence of this Agreement or the fact that Consultant has this arrangement
with the Company.

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
1

--------------------------------------------------------------------------------

 

(c)           Third Party Confidential Information.  Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Consultant agrees that Consultant owes the Company
and such third parties, during the term of this Agreement and thereafter, a duty
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.


(d)           Other Consultant Confidential Information.  Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any third party with
which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant, if any, and that Consultant will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to such party unless consented to in writing by such
party.  Consultant will indemnify the Company and hold it harmless from and
against all claims, liabilities, damages and expenses, including reasonable
attorneys fees and costs of suit, arising out of or in connection with any
alleged or actual violation or misappropriation of a third party’s rights
resulting in whole or in part from the Company’s use of the work product of
Consultant under this Agreement.


(e)           Return of Materials.  Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all of
the Company’s property or Confidential Information that Consultant may have in
Consultant’s possession or control.


3.      OWNERSHIP


(a)           Assignment.  Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets (collectively, “Work Product”) conceived,
discovered, developed or reduced to practice by Consultant, solely or in
collaboration with others, during the term of this Agreement which relate in any
manner to the business of the Company that Consultant may be directed to
undertake, investigate or experiment with, or which Consultant may become
associated with in work, investigation or experimentation in the Company’s line
of business in performing the Services hereunder, are the sole property of the
Company.  Consultant further agrees to assign (or cause to be assigned) and does
hereby assign fully to the Company all Work Product and any copyrights, patents,
mask work rights or other intellectual property rights relating
thereto.  Consultant hereby waives any and all moral rights.


(b)           Further Assurances.  Consultant agrees to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Work Product and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive right, title and interest in and to such Work Product, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Consultant further agrees that Consultant’s obligation to
execute or cause to be executed, when it is in Consultant’s power to do so, any
such instrument or papers shall continue after the termination of this
Agreement.

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
2

--------------------------------------------------------------------------------

 

(c)           Pre-Existing Materials.  Consultant agrees that if in the course
of performing the Services, Consultant incorporates into any Work Product
developed hereunder any invention, improvement, development, concept, discovery
or other proprietary information owned by Consultant or in which Consultant has
an interest: (i) Consultant shall inform Company, in writing before
incorporating such invention, improvement, development, concept, discovery or
other proprietary information into any Work Product; and (ii) the Company is
hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license to use, perform, display, make, reproduce, make
derivative works, import, sell, offer for sale, license, distribute, and
otherwise dispose of such invention, improvement, development, concept,
discovery or other proprietary information as part of or in connection with such
Work Product, with the right to license such rights to others.  Consultant shall
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission.


(d)           Attorney in Fact.  Consultant agrees that if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature to apply
for or to pursue any application for any United States or foreign patents or
mask work or copyright registrations covering the Work Product assigned to the
Company above, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney in fact, to act for and in Consultant’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright and mask work
registrations thereon with the same legal force and effect as if executed by
Consultant.


4.      WARRANTIES


(a)           Consultant Warranty.  Consultant shall perform the obligations
described herein in a good and workmanlike manner with due diligence and in full
compliance with the terms and conditions of this Agreement and all mutually
agreed to specifications, statements of work, and acceptance
criteria.  Consultant, at its expense, shall use reasonable efforts to correct
any Services or Work Product performed by or delivered by Consultant that do not
conform to the foregoing warranty.


(b)           Further Warranties. Consultant further warrants that: (i) the Work
Product is or will be original to Consultant; (ii) Consultant has not previously
granted and will not grant any rights in the Work Product to any third party
that are inconsistent with the rights granted to Company herein; (iii) each of
Consultant’s employees, consultants, contractors, partners, or agents who has
been or will be involved in the performance of the Services has or will have
signed an agreement with Consultant conveying all proprietary and intellectual
property rights in or relating to the Work Product to Consultant and agreeing to
maintain in confidence all trade secrets and non-Consultant proprietary
information embodied in the Work Product or acquired while performing the
Services or having access to Work Product; (iv) all Work Product, and the
intended uses thereof, shall be free of any third party claims with respect to
intellectual property or other proprietary rights and shall be free of any third
party liens, encumbrances, security interests, or any similar restrictions; (v)
unless provided by Company, Consultant will provide all necessary personnel,
facilities, and materials to facilitate efficient and effective completion of
the Services; (vi) Consultant will exert Consultant’s best efforts to use a
repeatable and proven process to design, develop, test, deliver, and document
the Work Product, or any part thereof; and (vii) Consultant has full power and
authority to enter into this Agreement, to carry out its obligations under this
Agreement and to grant the rights granted to Company hereunder.

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
3

--------------------------------------------------------------------------------

 

(c)           Warranty Indemnity.  Consultant shall indemnify and hold the
Company harmless from and against any claims, damages, or liabilities resulting
from Consultant’s breach of the foregoing warranties.


5.      CONFLICTING OBLIGATIONS


(a)           Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement,
or that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
agreement during the term of this Agreement.


(b)           In view of Consultant’s access to the Company’s trade secrets and
proprietary know-how, Consultant further agrees that Consultant will not,
without Company’s prior written consent, design identical or substantially
similar designs as any that may be developed in connection with this Agreement
for any third party during the term of this Agreement and for a period of
twelve (12) months after the termination of this Agreement. Consultant
acknowledges that the obligations in this Section 5 are ancillary to
Consultant’s nondisclosure obligations under Section 2.


6.      REPORTS


Consultant agrees that he will from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will, as
requested by the Company, prepare written reports with respect thereto.  It is
understood that the time required in the preparation of such written reports
shall be considered time devoted to the performance of Consultant’s Services.


7.      TERM AND TERMINATION


(a)           Term.  This Agreement will commence on the date first written
above and will continue until August 15, 2008 ; or (ii) termination as provided
below.


(b)           Termination.  The Company may terminate this Agreement immediately
and without prior notice if Consultant: (i) refuses to or is unable to perform
the Services, or (ii) is in breach of any material provision of this Agreement
or the Separation Agreement.  Any determination of whether the Consultant has
met the termination requirements of 7(b) shall be made by the Company in its
sole discretion.


(c)           Survival.  Upon termination of this Agreement pursuant to Section
7(a) or (b), all rights and duties of the parties toward each other shall cease
except:

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
4

--------------------------------------------------------------------------------

 

(i)               that the Company shall be obliged to pay, within thirty (30)
days of the effective date of termination, all amounts owing to Consultant for
Services completed and accepted by the Company prior to the termination date and
related expenses, if any, in accordance with the provisions of Section 1; and


(ii)              Sections 2 (Confidentiality), 3 (Ownership), 4 (Warranties), 5
(Conflicting Obligations), 9 (Independent Contractor), and 11 (Arbitration and
Equitable Relief) shall survive termination of this Agreement.


8.      ASSIGNMENT


Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of the
Company.  The Company may assign this Agreement in its discretion.


9.      INDEPENDENT CONTRACTOR


(a)           Nature of Relationship.  It is the express intention of the
parties that Consultant is an independent contractor.  Nothing in this Agreement
shall in any way be construed to constitute Consultant as an agent, employee or
representative of the Company, but Consultant shall perform the Services
hereunder as an independent contractor.  Consultant agrees to furnish (or
reimburse the Company for) all tools and materials necessary to accomplish this
contract, and shall incur all expenses associated with performance, except as
expressly provided on Exhibit 1 of this Agreement.  Consultant acknowledges and
agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement, and Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes thereon.


(b)           Independent Contractor Indemnification.  Consultant agrees to
indemnify and hold harmless the Company and its directors, officers and
employees from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
or indirectly from or in connection with: (i) any negligent, reckless or
intentionally wrongful act of Consultant or Consultant’s assistants, employees
or agents; (ii) a determination by a court or agency that the Consultant is not
an independent contractor; (iii) any breach by the Consultant or Consultant’s
assistants, employees or agents of any of the covenants contained in this
Agreement; (iv) any failure of Consultant to perform the Services in accordance
with all applicable laws, rules and regulations; or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of Consultant under this Agreement.


10.           BENEFITS


Consultant acknowledges and agrees and it is the intent of the parties hereto
that neither Consultant nor any employees or contractors of Consultant receive
any Company-sponsored benefits from the Company either as a consultant or
employee.  Such benefits include, but are not limited to, paid vacation, sick
leave, medical insurance, and 401(k) participation.  If Consultant is
reclassified by a state or federal agency or court as an employee, Consultant
will become a reclassified employee and will receive no benefits except those
mandated by state or federal law, even if by the terms of the Company’s benefit
plans in effect at the time of such reclassification Consultant would otherwise
be eligible for such benefits.

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
5

--------------------------------------------------------------------------------

 

11.           ARBITRATION AND EQUITABLE RELIEF


(a)           Disputes.  Except as provided in Section 11(d), the Company and
Consultant agree that any dispute or controversy arising out of, relating to or
in connection with the interpretation, validity, construction, performance,
breach or termination of this Agreement shall be settled by binding arbitration
to be held in [Insert County], Illinois, in accordance with the rules then in
effect of the American Arbitration Association.  The arbitrator may grant
injunctions or other relief in such dispute or controversy.  The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
of competent jurisdiction.


(b)           Consent to Personal Jurisdiction.  The arbitrator(s) shall apply
Illinois law to the merits of any dispute or claim, without reference to
conflicts of law rules.  Consultant hereby consents to the personal jurisdiction
of the state and federal courts located in DuPage County, Illinois for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.


(c)           Costs.  The Company and Consultant shall each pay one-half of the
costs and expenses of such arbitration, and each shall separately pay its
counsel fees and expenses unless otherwise required by law.


(d)           Equitable Relief.  The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.


(e)           Acknowledgment.  CONSULTANT HAS READ AND UNDERSTANDS SECTION 11,
WHICH DISCUSSES ARBITRATION.  CONSULTANT UNDERSTANDS THAT BY SIGNING THIS
AGREEMENT, CONSULTANT AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO,
OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF, TO BINDING
ARBITRATION, EXCEPT AS PROVIDED IN SECTION 11(d), AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF CONSULTANT’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP
BETWEEN THE PARTIES.


12.           GOVERNING LAW


This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of Illinois.

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
6

--------------------------------------------------------------------------------

 

13.           ENTIRE AGREEMENT


This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them, whether written or oral, with respect to the subject
matter hereof, with the exception of the Separation Agreement and Release
between Consultant and the Company (the “Separation Agreement”), and any
agreement expressly survived under the Separation Agreement.  No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by Consultant and a designated
representative of the Company upon written authorization via a resolution of the
Company’s Board of Directors.


14.           ATTORNEY’S FEES


In any court action at law or equity which is brought by one of the parties to
enforce or interpret the provisions of this Agreement, the prevailing party will
be entitled to reasonable attorney’s fees, in addition to any other relief to
which that party may be entitled.


15.           SEVERABILITY


The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.


16.           NOTICES


Any notice shall be addressed to the party being notified at the address set
forth in this Agreement or such other address as either party may notify the
other of and shall be deemed given upon delivery if personally delivered or
transmitted via facsimile or reliable overnight carrier (with tracking
capability), or forty-eight (48) hours after being deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested.

CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




Company:
     
Consultant:
M-Wave, Inc.
       
By:
       
Print Name:
     
Print Name:
 
Title:
     
Date:
 
Date:
     
Address:
 
Address:
         



CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


SERVICES AND COMPENSATION


 
1.
Contact.  Consultant’s principal Company contact:



(a)  Name:  Joe Turek


(b)  Title:  Chairman


 
2.
Services.  Consultant will render to the Company the following Services:



Consultant will perform the services requested by the Company, including any
assistance with the transition of Consultant’s responsibilities as the former
Chief Executive Officer of the Company and assistance regarding business matters
of the Company.  Consultant shall also perform such other duties and
responsibilities as the Company’s CEO and/or the Board of Directors shall from
time to time assign to him.


Consultant shall provide a written report to the Company, weekly, of all
Services performed under this Agreement.


 
3.
Compensation.  Consultant will receive the following compensation for the
Services:



 
(a)  Payment: Consultant shall receive Fifteen Thousand Dollars and No/Cents
($15,000.00) per thirty (30) day period for the Services provided under this
Agreement (not to exceed $60,000.00 dollars total for all Services provided
hereunder and subject to the terms and conditions of this Agreement).  Any such
payment may be pro-rated as necessary for a partial thirty (30) day period of
service by Consultant.  Consultant shall provide invoices for all Services
performed under this Agreement, which shall be provided at the end of the thirty
(30) day period in which the relevant Services were provided. The Company shall
provide payment for such Services within five (5) business days from receipt of
the invoice from Consultant.



 
(b)  Expenses: The Company shall provide reimbursement of certain pre-approved
expenses incurred by Consultant with the prior written consent of the Company’s
Board of Directors, in its sole discretion, in connection with the performance
of the Services hereunder.  The Company shall provide reimbursement for such
expenses within five (5) business days from receipt of the expense report and
any required supporting documentation (as requested by the Company) from
Consultant.



 
(c)  Records and Reports: Consultant agrees to keep accurate and complete
records regarding the performance of all Services for the Company and to provide
such detailed records in his weekly report .

 
 
CONSULTING
AGREEMENT                                                                COMPANY
CONFIDENTIAL
9

--------------------------------------------------------------------------------